DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions of Groups II and III, there being no allowable generic or linking claim. Applicants timely traversed the restriction (election) requirement in the reply filed on 5/2/2022.
Applicants’ election with traverse of Group I (claims 1-9) in the reply filed on 5/2/2022 is acknowledged.  The traversal is on the ground(s) that said groups are related as composition (claims 1-9, Group I) and method and product of said method (claims 10-13, Groups II and III).  This is not found persuasive because said groupings while related as product and use of said product do not make contribution over the prior art, as discussed in the restriction requirement mailed, 3/7/2022.  The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer in the alternative only.  See MPEP § 608.01(n).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the claim recites the limitation “low hydroxyl” yet neither the claim nor the instant specification define what is meant by low hydroxyl.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al., Chinese Publication No. CN104140724A (hereinafter referred to as Song – for citation purposes USPG-PUB No. 2017/0247568 is being used).  
Regarding claims 1-2, 5-6 and 8-9, Song discloses a multi-layer coating system, comprising a first coating composition and a second coating composition, wherein the first coating composition comprises an acrylic resin (a) having a glass transformation temperature (Tg) of at least 70°C and the second coating composition comprises a three-functionality polyester acrylate, a six-functionality polyurethane acrylate, and a nine-functionality polyurethane acrylate.  The present invention further provides a method of coating a multi-layer coating system on a substrate and a substrate coated with the multi-layer coating system (as recited in claims 1, 6 and 8) (see Abstract).  
Song further discloses the presence of compounds including ACRYDIC SHA-288A (low hydroxy polyurethane resin as recited in claim 1- per instant specification and reads on claim 2) (Para. [0013] and [0017]), a polyurethane acrylate oligomer in the first coating composition (as recited in claim 1) (Para. [0026]), a polyurethane acrylate oligomer in the second coating composition having a weight average molecular weight ranging from 10,000 to 150,000 (as recited in claim 1 and reads on claim 5) (see Abstract and Para. [0011]), and dipropyleneglycol diacrylate (active monomer having two-functionality as recited in claims 1 and 9 – per the instant specification) (Para. [0034]).     
Song discloses all the limitations discussed above but does not disclose the active monomers in a specific embodiment in the second coating layer as recited in claim 1.  
It is the position of the examiner that one of ordinary skill in the art at the time of the invention would immediately envisage the instant claims from the disclosure of Song as discussed above. 

Claim Rejections - 35 USC § 103
Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Gavel et al., US Patent Application Publication No. 2012/0045604 (hereinafter referred to as Gavel).  
Regarding claims 3-4 and 7, Song discloses all the limitations discussed above but disclose the polyurethane acrylate oligomers being two-functionality compounds as recited in claims 3-4 and 7.
Gavel discloses a multi-layer, biodegradable film is disclosed. The multi-layer, biodegradable film contains a biodegradable core layer and a biodegradable pressure sensitive adhesive layer. The film may further contain a biodegradable, printable layer and a release liner.  Gavel further discloses multifunctional monomers for crosslinking purpose.  Such multifunctional monomers include, for example, hexane diol di(meth)acrylate, (poly)ethylene glycol di(meth)acrylate, (poly)propylene glycol di(meth)acrylate, neopentyl glycol di(meth)acrylate, pentaerythritol di(meth)acrylate, trimethylol propane tri(meth)acrylate, pentaerythritol tri(meth)acrylate, dipentaerythritol hexa(meth)acrylate, epoxy(meth)acrylate, polyester(meth)acrylate and urethane(meth)acrylate.  These multifunctional monomers may be also used either alone or in combination of two or more types. The amount of the multifunctional monomers is preferred to be 30 wt. % or less of the total monomer components from the viewpoint of adhesive property which would be motivation to combine with the composition of Song (Para. [0084]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771